39 F.3d 1191
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gerald E. COFFMAN, Plaintiff-Appellant,v.Bill ADDINGTON and Bill Winchester, Defendants-Appellees.
No. 94-6260.
United States Court of Appeals, Tenth Circuit.
Nov. 4, 1994.

Before MOORE, ANDERSON, and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Gerald E. Coffman appeals an adverse summary judgment as to some defendants and an outright dismissal as to others, in his civil rights suit against the Garfield County Jail and various individuals.  We review the disposition below de novo.


3
After careful consideration of the arguments on appeal and the record below, we conclude that the disposition of this case by the district court was correct and we affirm the district court substantially for the reasons stated in the findings and recommendation of the United States magistrate judge filed April 25, 1994, and the order and separate judgment filed by the district court (adopting the findings and recommendation of the magistrate judge following a de novo review, including a review of Mr. Coffman's objections), on June 30, 1994.  The mandate shall issue forthwith.


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470